Citation Nr: 1308284	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-22 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease (IHD) claimed as heart condition as a result of herbicide exposure.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 1971 with service in Vietnam from September 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) that continued a previous denial of service connection for generalized anxiety disorder, depressive disorder, and PTSD.

In August 2006, the Veteran requested a personal hearing before a Veterans Law Judge.  In May 2008, the RO sent a letter to the Veteran, informing him it was unable to schedule him on the February 2008 docket of hearings.  The RO requested that the Veteran advise whether he would like to wait for a Travel Board hearing.  In response, the Veteran requested that his appeal be decided on the evidence of record without a hearing.  As such, the Board finds the Veteran's hearing request to be withdrawn. 

In October 2008, the Board reopened and remanded the claim for service connection for PTSD.  

The Veteran was previously represented by the Puerto Rico Public Advocate for Veterans Affairs (PRAVA); however, PRAVA's appointment as the Veteran's representative was revoked in August 2010. 
 
In a February 2012 rating decision, the RO denied service connection for ischemic heart disease.  

The issue of entitlement to ischemic heart disease addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has currently diagnosed PTSD based on combat stressors related to his Vietnam service and such combat service is consistent with the circumstances of his service. 

CONCLUSION OF LAW


The criteria for an acquired psychiatric disorder, to include PTSD have been met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim. 

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

Service connection may also be granted for certain chronic diseases, such as psychosis as that term is defined in 38 C.F.R. § 3.384, when such disease is manifested to a compensable degree within one year of separation from service and the veteran seeking service connection had continuous service for 90 days or more during a period of war or after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2012).

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. §§ 3.303(d), 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Board must make a specific finding as to whether a veteran actually engaged in combat when that question is at issue.  Zarycki v. Brown, 6 Vet. App. 91 (1993). 

The Court has held that receiving enemy fire can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99.  Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ). 

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Analysis

The Veteran contends that he had PTSD related to traumatic experiences in Vietnam.  More specifically, he indicated that he witnessed soldiers of his platoon who died in the field return by helicopter in black body bags.  He also reported that he was present when another soldier was hit by enemy fire in the field and while under bullet fire, he was thrown to the ground from a helicopter.  See April and July 2003 VA treatment records and April and May 2007 correspondence from the Veteran.  

Treatment records from the VA Hospital in San Juan show that the Veteran was admitted in November 1972 for anxiety reaction and discharged the next day.  He was readmitted from November 1972 to January 1973.  Hospital records noted that according to the Veteran, his problems began just after he was released from active duty.  He noticed a change in himself and so did everyone around him.  The diagnosis was schizophrenia, undifferentiated type.  He was admitted again from October 1973 to November 1973.  He was readmitted from August 1974 to September 1974 to undergo treatment at the drug free program, however, he was refused admission until he was in a better mental condition.  From September 1974 to January 1975, he was admitted for schizophrenia, undifferentiated and drug dependence, heroin (for detoxification).  

Social Security Administration records included a January 1974 Disability Determination Program Authorization for Medical Evaluation that reported that the Veteran had schizophrenia and was a habitual drinker.  A July 1974 psychiatric evaluation included a diagnosis of chronic undifferentiated schizophrenia, addiction to alcoholic drinks, and addiction to drugs (marijuana).  A February 1983 Psychiatric Evaluation  reported a history of service in Vietnam in which afterwards, the Veteran became aggressive with his bosses and had problems with his comrades.  A known precipitating factor was considered the war in Vietnam.  He was diagnosed with severe chronic undifferentiated schizophrenia.  On August 1997 Report of Continuing Disability Interview, the Veteran reported that he has suffered from "nerves" since he came out of Vietnam in 1971.  

A February 1974 VA psychiatric examination noted that a clinical record at the VA facility showed that following his discharge from the military, where he spent about a year in Vietnam, the Veteran had several hospitalizations since 1972.  After examination, he was diagnosed with schizophrenia, undifferentiated type, chronic, with paranoid features with alcoholism as a symptom.  Another VA examination dated in February 1974 included a diagnosis of "Psychiatric Problem - anxiety."  

Treatment records from Hato Rey Psychiatric Hospital show that the Veteran was admitted in March 1975 and discharged in April 1975 with five prior hospitalizations at VA.  He was readmitted in May 1975 and discharged in August 1975.  

In June 1975 correspondence, Dr. I.B.B. reported that he has been treating the Veteran since April 1958 when he was 10 years old.  Dr. I.B.B. indicated that between March 1971 and August 1971, the Veteran was seen at least six different times for acute anxiety neurosis with depression.  Prior to these dates he was seen with acute illnesses of organic nature, hepatitis once, and repeated upper respiratory infection, but never with an ailment of nervous nature.  

An August 1997 Disability Determination Program Psychological Report from Dr. P.I.G. indicated that the Veteran served in Vietnam and had a post traumatic disorder for which he was treated at various mental institutions, including the Veterans' Hospital.  Dr. P.I.G. noted that after the Veteran was discharged from Vietnam, for more than five years, he was psychotic.  The prognosis included post traumatic disorder from Vietnam.  

July 2001 correspondence from Dr. P.I.G. reported that he treated the Veteran for PTSD and odd, bizarre, and aggressive behavior from 1977 to 1980, 1984-1985, and from 1993 to the present.  

Treatment records from the San Juan VA Medical Center (VAMC) include a June 2001 primary care psychiatry mental status examination included a diagnosis of generalized anxiety disorder and depressive disorder.  An April 2003 Social Work Note included a PTSD Clinical Evaluation by Mr. Del Valle, MSW, and Dr. J.A. Marrero Rosario, Ph. D.(Clinical Psychologist) that revealed that the Veteran fulfilled the criteria for PTSD symptoms.  Under criteria A, among other things, the Veteran witnessed serious injury, death, or threat to physical integrity (self/others), in which he indicated that soldiers of his platoon that died in the field and arrived in a helicopter in bags while he was in the hospital at that time.  He perceived fear, helplessness or horror when he was present when another soldier was hit by enemy fire in the field.  Under criteria B, the Veteran persistently re-experienced the traumatic event through intrusive recurring and distressing recollections, dreams and nightmares that were war related, and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Under criteria C, he avoided thoughts, feelings or conversation associated with the trauma; avoided activities, places or people that arouse recollection of the trauma; and had markedly diminish interest or participation in significant activities.  Under criteria D, he had difficulty falling or staying asleep and irritability or outburst of anger.  The symptoms in B, C or D lasted for more than one month.  After mental status examination, he was diagnosed with PTSD with depressive and psychotic symptoms.  May 2003 psychology notes revealed that the Veteran began treatment in group psychotherapy and was followed by Dr. J.A. Marrero Rosario.  

A May 2003 individual psychotherapy note from R.M. Ramirez-Mella, clinical psychologist, also included a diagnosis of PTSD.  

A July 2003 Psychiatric Progress Note from Dr. F.R. Vega-Sala noted that the Veteran saw traumatic events, like many of his platoon fellow soldiers in black bags being unloaded off of a helicopter.  After mental status examination, he was diagnosed with PTSD with depressive features.  In February 2004, the Veteran reported that, "Since I left Vietnam I have [been] acting like a crazy person."  A July 2004 Psychiatric Progress Note from Dr. F.R. Vega-Sala, noted that the Veteran witnessed serious injury, death, or threat to physical integrity in which he saw most of the platoon arrive dead while he was being treated for malaria and that he perceived fear, helplessness, or horror when under bullet fire, he was thrown to the ground from a helicopter.  Under criteria B, he experienced intrusive recurring and distressing recollections, dreams and nightmares, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event and acting or feeling as if the traumatic event were recurring.  Under criteria C, he avoided thoughts, feelings or conversation associated with the trauma; avoided activities, places or people that arouse recollection of the trauma; had markedly diminish interest or participation in significant activities; had restricted range of affect; and a sense of a foreshortened future.  Under criteria D, he had difficulty falling or staying asleep; irritability or outburst of anger; concentration problems, hypervigilance, and an exaggerated startle response.  The physician noted that the disturbance (symptoms in B, C or D) lasted for more than one month, since shortly after coming from Vietnam.  After mental status examination, Dr. F.R. Vega-Sala diagnosed the Veteran with PTSD with depression.  In January 2008, Dr. F.R. Vega-Sala checked several symptoms under criteria A, B, C, and D, and diagnosed the Veteran with PTSD.  

In August 2007, the Veteran underwent a VA "PTSD" examination.  The examiner noted that the Veteran had been treated for a mental disorder since 1972 and that he was presently being treated for PTSD.  The Veteran reported a history of anxiety, trouble sleeping, memories of his military tour in Vietnam, and being socially withdrawn when he was discharged from the Army.  The examiner noted that the Veteran served in the Infantry and had combat experience.  The Veteran began to use heroin in service and quit in 1979.  He started to use cannabis in service on and off.  The Veteran reported that while in Landing Zone (LZ) west, the troop was sent to rescue a company in Happy Valley and came under attack.  The troop fell into a rice paddy and went into a village where civilians were killed and girls were raped.  As they left the village, the troop was attacked and many soldiers died in that incident.  The examiner reported that the Veteran described a combat experience stressor while in Vietnam in which he experienced intense fear, feelings of horror, and sadness.  The examiner found that the Veteran experienced recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  He had a markedly diminished interest or participation in significant activities.  He had difficulty falling or stating asleep.  There was clinically significant distress or impairment in social, occupational, or other areas of functioning.  The symptoms have been chronic since the onset, which started when he was discharged from the Army.  The Veteran was diagnosed with schizophrenia.  The examiner also indicated that the veteran met the DSM-IV stressor criteria for PTSD, and the symptom criteria for re-experiencing the traumatic event, but did not fulfill the symptom criteria for avoidance of the stimulus, or increased arousal. 

In March 2008, the same VA examiner reviewed the claims file and found that as Veteran did not meet the DSM IV criteria for PTSD, he did not have a diagnosis of PTSD.  She restated the findings of her August 2007 examination in that the Veteran did not fulfill the symptom criteria for avoidance of the stimulus or hyperarousal.  She also reported that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to military service and/or during military service.  The examiner noted that the Veteran was hospitalized in November 1972 due to schizophrenia.  He also had psychiatric hospitalizations in July 1974 with a diagnosis of schizophrenia and heroin use. 

A March 2009 Psychology Note singed by J.D.B., Psychology Intern and Cosigned by V.A. Grundler-Mesa, Psy.D., included a diagnosis of PTSD for about 6 years and depression since the Veteran came back from the war and was hospitalized.  

April, August 2009, December 2010 Psychiatric Progress Notes from M. Mendez-Tadel, Staff Psychiatrist, reported the Veteran's symptoms of recurring intrusive thoughts of the traumatic experience; recurring nightmares; flashbacks; irritability; hypervigilance; social isolation; avoiding conversations; places or situations; abnormal sleep pattern; poor social functioning; increased startle reflex; and concentration problems.  After mental status examination, the Veteran was diagnosed with PTSD and depression.  In March 2010, M. Mendez-Tadel reported that the Veteran had symptoms of recurring intrusive thoughts of traumatic experience; recurring nightmares; flashbacks; became upset when reminded of the traumatic event; had physical reaction when reminded of the traumatic event; avoided conversations or memories; avoided persons, places or situations; had difficulty remembering details of the trauma; had loss of interest; felt emotionally distant from others; felt numb; had a sense of a foreshortened future; exhibited abnormal sleep pattern; had marked irritability or excessive anger; had concentration problems; was hypervigilant; and had an increased startle reflex.  After mental status examination, the diagnosis was PTSD and depression.  

In August 2010, the same VA examiner who provided the August 2007 and March 2008 opinions restated her prior findings, but added that she reviewed VA progress notes and other progress notes from July 2003 up to February 2009.  

On review of the record, while the same VA examiner in August 2007, March 2008, and August 2010 found that the Veteran did not meet the criteria for PTSD, multiple attending VA psychologists and psychiatrists found otherwise.  The VA examiner simply restated her findings from the original August 2007 examination in that the Veteran did not have a diagnosis of PTSD because he did not fulfill the symptom criteria for avoidance of the stimulus or hyperarousal.  However, in April and May 2003 Dr. J.A. Marrero Rosario, Ph. D. (VA Clinical Psychologist), specifically reported the Veteran having symptoms such as avoiding thoughts, feelings or conversation associated with the trauma; avoiding activities, places or people that arouse recollection of the trauma; having markedly diminish interest or participation in significant activities; having difficulty falling or staying asleep; and having irritability or outburst of anger.  In March 2010 M. Mendez-Tadel, VA Staff Psychiatrist, reported recurring intrusive thoughts of traumatic experience; recurring nightmares; flashbacks; becoming upset when reminded of the traumatic event; experiencing physical reaction when reminded of the traumatic event; avoiding conversations or memories; avoiding persons, places or situations; having difficulty remembering details of the trauma; having loss of interest; feeling emotionally distant from others; feeling numb; having a sense of a foreshortened future; exhibiting abnormal sleep pattern; having marked irritability or excessive anger; having concentration problems; being hypervigilant; and having an increased startle reflex.  

After mental status examinations, the VA providers diagnosed the Veteran with PTSD and depression or PTSD with depressive and psychotic symptoms.  The VA treatment records by multiple VA psychologists and psychiatrists reflect a current diagnosis of PTSD during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the evidence is in at least equipoise on the question of whether he meets the criteria for a current diagnosis.  Resolving reasonable doubt in his favor, the Board finds that he has a current diagnosis of PTSD.

Additionally, the PTSD diagnosis has been attributed to in-service combat stressors.   The April and May 2003 VA Clinical Psychologist reported that under criteria A, among other things, the Veteran witnessed serious injury, death, or threat to physical integrity (self/others), in which he indicated that soldiers of his platoon that died in the field and arrived in a helicopter in bags while he was in the hospital at that time.  He perceived fear, helplessness or horror when he was present when another soldier was hit by enemy fire in the field.  From this history and mental examination, the Veteran was diagnosed with PTSD.  This record satisfies the second requirement for service connection for PTSD-a link established by medical evidence between the diagnosis of PTSD and the claimed in-service stressors.

In regards to the reported in-service stressors, the Veteran is competent to report participation in combat.  Furthermore, there is no evidence to explicitly contradict his reported stressors and they are generally consistent with the evidence of record and the circumstances of his service.  

Service personnel records include a DD Form 214 that reveals a Military Occupational Specialty (MOS) as Infantryman, light weapons infantry.  He was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal with 60 device.  Although these awards were not indicative of participation in combat, other personnel records show that he had service in Vietnam from September 1969 to October 1970 with Company B, 4th Battalion, 31st Infantry Regiment, 196 Light Infantry Brigade.  His principle duties were rifleman and assistant machine gunner.  

Also service treatment records include a December 1970 separation Report of Medical History, the Veteran indicated that he had frequent trouble sleeping, frequent or terrifying nightmares, and nervous trouble of any sort.  On December 1970 separation Report of Medical History, there were no abnormalities noted on psychiatric clinical evaluation.  

The Veteran has consistently reported that multiple members of his platoon were killed and that he saw in body bags.  He also alleged that he witness another soldier being hit by enemy fire in the field and while under bullet fire, he was thrown to the ground from a helicopter.  Thus, his reports as to participation in combat are deemed credible.

Additionally, in April and May 2007, the Veteran listed fellow soldiers he knew who were killed in Vietnam along with a casualty list that included their names. The casualty list also showed that the deceased served in the same company, infantry regiment, and light infantry brigade as the Veteran.      

Furthermore in an undated note to the VA examiner, a Decision Review Officer (DRO) acknowledged that the Veteran's DD Form 214 did not show that the Veteran was awarded the Combat Infantryman Badge (CIB) denoting combat, however, his DAF 20 show that his military duty in Vietnam was rifle man and assistant gunner.  He also submitted stressor evidence of several comrades from his unit that were killed in Vietnam during his tour of service from September 1969 to October 1970.  Thus, he is considered a Vietnam Combat Veteran.  

Therefore, the Veteran's alleged combat PTSD stressors have been conceded.  

Given the consistency of the Veteran's reports; the casualty list with deceased members from the same company, infantry regiment and light infantry brigade as the Veteran; the Veteran's MOS and principle duties; and stressors that were consistent with combat during his Vietnam tour, resolution of reasonable doubt in the Veteran's favor warrants the conclusion that he engaged in combat.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.

As the Veteran engaged in combat and has been diagnosed with PTSD based on his claimed combat stressors, the criteria for service connection for PTSD are met.  38 C.F.R. § 3.304(f)(1).

As the Veteran did meet the DSM-IV criteria for a diagnosis of PTSD and the record shows consistent reports of in-service stressors and symptoms, with corresponding diagnoses of PTSD, the Board finds, resolving all doubt in favor of the Veteran, that the criteria for a diagnosis of PTSD are met.

The Board notes that record reflects that in addition to PTSD, he has been diagnosed with generalized anxiety disorder, anxiety neurosis, depression, and schizophrenia.  However, regardless of how it was diagnosed in the past, the evidence supports a finding that he has a current diagnosis of PTSD that is related to service and service connection is therefore granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is granted.


REMAND

In a February 2012 rating decision, the RO denied service connection for ischemic heart disease claimed as heart condition as a result of herbicide exposure.  In March 2012, the Veteran filed a Notice of Disagreement with the February 2012 rating decision.  A statement of the case (SOC) has not been issued addressing service connection for ischemic heart disease.  Under Manlicon v. West, 12 Vet. App. 238 (1999), in such a case the Board must instruct the RO that the matter remains pending in appellate status, and requires further action.  It is noteworthy that this matter is not before the Board at this time, and will only be before the Board if the appellant files a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

Issue an SOC on the issue of entitlement to service connection for ischemic heart disease claimed as heart condition as a result of herbicide exposure.  The issue should not be certified to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


